DETAILED ACTION
This non-final Office action is in response to the claims filed June 16, 2020.
Status of claims: claims 1-10 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 was considered by the examiner. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 4 – “in a section” of what?
Claim 2, lines 7-8 – “configured to roll on a floor of the vehicle body when the slide door moves in the second section” is unclear since the “second section” is on the slide door.

Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0278822 to Mueller.
Mueller discloses a vehicle slide door support device that connects a slide door 1 to a vehicle body, the slide door being configured to open and close a door opening formed in a side surface of the vehicle body, the device comprising: 
a first guide rail 3 arranged on a lower portion of the slide door and regulating a movement direction of the slide door; 
a first hinge unit 19 arranged below the door opening and configured to move relative to the first guide rail in a longitudinal direction of the first guide rail; 
a second guide rail 2 arranged above the first hinge unit on the vehicle body and regulating the movement direction of the slide door; and 

[AltContent: textbox (First section)][AltContent: textbox (Second section)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    290
    355
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, as applied above, in view of US 4887390 to Boyko et al. (hereinafter “Boyko”).
Mueller further discloses wherein the slide door has a first section for movement in a vehicle longitudinal direction and a second section for movement in a vehicle width direction as well as movement for the vehicle longitudinal direction in a section from a fully open position where the door opening is fully opened to a fully closed position where the door opening is fully closed, (see annotated figure above) but fails to disclose the slide door includes a first support roller.
Boyko teaches of a support roller 23 arranged on the lower portion of the slide door and configured to roll on a floor of the vehicle body when the slide door moves in the second section. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first support roller with Mueller, as taught by Boyko, in order to further support the slide door. (claim 2)
Mueller, as applied above, further discloses wherein the first hinge unit is arranged at a position closer to a rear end than a front end of the door opening, and the first support roller is arranged at a position closer to a front end than a rear end of the slide door. (claim 3)
Mueller, as applied above, further discloses wherein the first hinge unit includes a second support roller 21 configured to support the first guide rail from below. (claim 5)
Mueller, as applied above, further discloses wherein the second support roller supports the first guide rail when the slide door moves in the second section. (claim 6)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Boyko, as applied above, in further view of US 4120072 to Hormann.
Mueller, as applied above, fails to disclose wherein the first support roller is biased downward. Hormann teaches of biasing a roller downward.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include structure, including a biasing member, with Mueller in order to bias the first support roller downward, as taught by Hormann, in order to assist with maintaining the first support roller engaged with the floor of the vehicle body. (claim 4)

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, as applied above, in view of US 8141297 to Elliott et al. (hereinafter “Elliott”).
Mueller, as applied above, fails to disclose a first engagement part and a second engagement part.
Elliott teaches of a first engagement part (see annotated FIG. 11 below) arranged on the vehicle body; and a second engagement part arranged on the slide door, wherein the second engagement part is engaged with the first engagement part when the slide door becomes closer to the fully closed position where the door opening is fully closed than the fully open position where the door opening is fully opened. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second engagement parts arranged above the door opening with Mueller, as taught by Elliott, in order to assist with guiding the slide door during closing of the door as well as assist with maintaining the door in the closed position. (claim 7)
[AltContent: textbox (2nd engagement part)][AltContent: textbox (1st engagement part)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    208
    442
    media_image2.png
    Greyscale


 
	Mueller, as applied above, further discloses wherein the second guide rail and the first engagement part are arranged above the door opening, and the second hinge unit and the second engagement part are arranged at a distance in the vehicle longitudinal direction on an upper portion of the slide door. (claim 8)
	Mueller, as applied above, further discloses wherein the first engagement part is formed with an accommodation groove extending along a movement path of the slide door when the slide door is closed, and the second engagement part has an engagement body configured to enter the accommodation groove and be engaged with the accommodation groove when the slide door is closed. (claim 9)
Mueller, as applied above, further discloses wherein the engagement body is an engagement roller configured to rotate around an axis extending in a direction orthogonal to a direction in which the engagement roller enters the accommodation groove. (claim 10)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634